             Case 2:20-cv-02428-JAM-DB Document 11 Filed 07/27/21 Page 1 of 2



 1
 2   A PROFESSIONAL CORPORATION
     Stephen E. Horan, SBN 125241
 3   William E. Camy, SBN 291397
     Alison J. Southard, SBN 335716
 4   350 University Avenue, Suite 200
 5   Sacramento, California 95825
     TEL: 916.929.1481
 6   FAX: 916.927.3706
     Attorneys for Defendant
 7   COUNTY OF AMADOR
     Exempt from filing fee pursuant to Government Code 6103
 8
 9                                     UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA
11
12
13   ERIN BUCHANAN, an individual,                       No. 2:20-cv-02428 JAM DB
14                      Plaintiff,
15   vs.                                                 STIPULATION THAT THE PARTIES MAY
     COUNTY OF AMADOR, and DOES 1-10                     PROPOUND CALIFORNIA FORM
16                                                       INTERROGATORIES, EMPLOYMENT NO.’S
     inclusive,
17                                                       200.0-217.1 AND ORDER
                        Defendants.
18
19                                                   /
20
21           IT IS HEREBY STIPULATED and agreed by and between Plaintiff ERIN BUCHANAN and
22   Defendant COUNTY OF AMADOR, through their respective counsel, that good cause exists to allow the
23   parties to propound California Form Interrogatories, Employment No.’s 200.0 – 217.1, in addition to the
24   number of Interrogatories provided by FRCP Rule 33. Allowing the parties to do so would promote
25   efficiency of discovery, given the discovery cut-off date of July 22, 2022.
26   ///
27   ///
28   ///
      {02464089.DOCX}                            1
           STIPULATION THAT THE PARTIES MAY PROPOUND CALIFORNIA FORM INTERROGATORIES,
                               EMPLOYMENT NO.’S 200.0-217.1 AND ORDER
             Case 2:20-cv-02428-JAM-DB Document 11 Filed 07/27/21 Page 2 of 2



 1           IT IS SO STIPULATED.
 2
 3   Dated: July 27, 2021                                     PORTER SCOTT
                                                       A PROFESSIONAL CORPORATION
 4
                                                       By /s/ William E. Camy
 5
                                                               Stephen E. Horan
 6                                                             William E. Camy
                                                               Alison J. Southard
 7                                                             Attorneys for Defendant
 8
 9   Dated: July 27, 2021                                     MAYALL HURLEY, APC

10
                                                       By /s/ William J. Gorham (authorized on 7/26/2021)
11
                                                               William J. Gorham III
12                                                             Nicholas F. Scardigli
                                                               Vladimir J. Kozina
13                                                             Attorneys for Plaintiff
14
15
16                                                ORDER
17           Having reviewed the Stipulation of the parties, and good cause appearing, IT IS HEREBY
18   ORDERED that, in addition to the number of Interrogatories provided by FRCP Rule 33, the parties may
19   propound California Form Interrogatories, Employment No.’s 200.0 – 217.1.
20   DATED: July 27, 2021                      /s/ DEBORAH BARNES
                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

      {02464089.DOCX}                          2
         STIPULATION THAT THE PARTIES MAY PROPOUND CALIFORNIA FORM INTERROGATORIES,
                             EMPLOYMENT NO.’S 200.0-217.1 AND ORDER
